 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDgroup, which the Board, in such circumstances, finds to be a singleunit appropriate for purposes of collective bargaining.5.The Steelworkers moved to dismiss the petitions on the groundthat they were premature because of a contemplated expansion of theemployee complement at the Omaha plant. There were 86 unit em-ployees on the Employer's payroll for the week ending July 25, 1954.The Employer ultimately intends to employ between 350 and 400 em-ployees.It was expected that the plant would commence operationsabout September 1, 1954, as already noted, and that by November 1,1954, the Employer would have employed 50 percent or more of itsanticipated employee complement in substantially all classifications.With respect to the lithographic unit, the Employer ultimately ex-pects to employ 4 pressmen and 4 pressfeeders.Also to be employedin the lithographic department are 4 oven strippers and 2 coaters, notincluded in the unit.We shall provide for an election to be held by December 1, 1954, oron such earlier date, to be selected by the Regional Director, as it shallappear that a substantial and representative number of employees isthen employed in each of the voting groups. (Eligibility shall be de-termined by the payroll period immediately preceding the issuance ofa notice of elections.)We believe that the working force which willbe employed when the elections directed herein are held will be a sub-stantial and representative segment of the employees to be employedin the voting groups for a reasonable time in the future.Accordingly,the Steelworkers' motion to dismiss is hereby denied.'[Text of Direction of Elections omitted from publication.]7 See, e g,AM. & F Products,106 NLRB 1074STANDARD COILPRODUCTSCO., INC.'andINTERNATIONAL BROTHERHOODOF ELECTRICALWORKERS,AFL.Case No. 1-CA-1553.October 20,1954Decision and OrderOn June 8, 1954, Trial Examiner Earl S. Bellman issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in the unfair labor prac-tices alleged in the complaint, and recommending that it cease and de-sist therefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theRespondent filed exceptions and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. The1The nameof the Employerappears asset forthin the answer,exceptions, and brief.110 NLRB No. 61. STANDARD COIL PRODUCTS CO., INC.413rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase,2 and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner 3OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act as amended, the National LaborRelations Board hereby orders that the Respondent, Standard CoilProducts Co., Inc., North Dighton, Massachusetts, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging employees from engaging in concerted activities,or joining or assisting labor organizations, by discharging or refusingto reinstate any of its employees, or by discriminating in any othermanner in regard to their hire or tenure of employment or any termor condition of employment.(b)Dominating, sponsoring, promoting, assisting, interferingwith the administration of, or contributing support to the Employee-Management Committee, or any other labor organization; from ini-tiating or forming any other labor organization ; and from otherwiseinterfering with the representation of its employees through a labororganization of their own choosing.(c)Recognizing the Employee-Management Committee, or anysuccessor thereto, as the representative of any of its employees for thepurpose of dealing with the Respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tions of employment.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to John C. Martins immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges.(b)Make whole John C. Martins, in the manner set forth in thesection of the Intermediate Report entitled "The Remedy," for anyloss of pay he may have suffered because of the discrimination againsthim.(c)Upon request, make available to the Board or its agents forexamination and copying, all payroll records, social-security payment2The request of the Respondent for oral argument is denied because the record andexceptions and brief adequately set torth the positions of the parties.I In addition to being a violation of Section 8 (a) (3), we find that John C Martins'discharge also independently violated Section 8 (a) (1).Whether the discharge bedeemed violative of Section 8 (a) (1) or (3), we find, in agreement with the TrialExaminer,that the remedy of reinstatement and back pay is appropiiate and necessaryto rectify the unfau labor practice. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecords, timecards, personnel records and reports, and all other rec-ords necessary to an analysis of the amount of back pay and the rightof reinstatement under the terms of this Order.(d)Withdraw all recognition from the Employee-ManagementCommittee as the representative of any of its employees for the pur-pose of dealing with the Respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other conditionsof employment, and completely disestablish said organization as suchrepresentative.(e)Post at its plant in North Dighton, Massachusetts, copies ofthe notice attached to the Intermediate Report marked "AppendixA." 4 Copies of said notice, to be furnished by the Regional Directorfor the First Region, shall, after being duly signed by a representa-tive of the Respondent, be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for a period of sixty(60) consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken to insure that such notices are not altered, defaced,or covered by any other material.(f)Notify the Regional Director for the First Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.4 This notice is amended by striking from the last paragraph thereof the words "includ-ing International Brotherhood of Electrical Workers, AFL."This notice is furtheramended by substituting for the words "The Recommendations of a Trial Examiner" thewords "A Decision and Order." In the event that this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for the words "Pursuant to aDecision and Order" the words "Pursuant to a Decree of the United States Court ofAppeals, Enforcing an Order "Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed on October 15, 1953, by International Brotherhood ofElectricalWorkers, AFL, herein called the IBEW, the General Counsel of theNational Labor Relations Board, herein called, respectively, the General Counseland the Board, by the Regional Director for the First Region (Boston, Massa-chusetts), issued the complaint herein, dated December 4, 1953, against StandardCoil Products, Inc., herein called the Respondent, alleging unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1), (2), and (3) andSection 2 (6) and (7) of the National Labor Relations Act, as amended, 61 Stat.136, herein called the Act.Copies of the charge, the complaint, and notice ofhearing thereon, were duly served upon the Respondent, the IBEW, and theEmployee-Management Committee, herein called the Committee.With respect to the unfair labor practices, the complaint alleged, in substance:(1)That about September 28, 1953,' the Respondent, in violation of Section8 (a) (3) of the Act, discharged John C. Martms and thereafter refused to reinstatehim because he joined or assisted the IBEW or "engaged in other concerted activi-ties"; (2) that about September 9, in violation of Section 8 (a) (2) of the Act,theRespondent initiated, formed, sponsored, and promoted the Committee, andthereafter assisted, dominated, contributed support to, and interfered with the admin-istration of said Committee, in that the Respondent (a) suggested the formationof said Committee, (b) allowed and authorized supervisory personnel to participate1Whenever the year is hereafter omitted in giving dates,it will be undarsteod to be 1953. STANDARD COIL PRODUCTSCO., INC.415in the formation and administration thereof,(c) granted financial assistance thereto,(d) allowed the use of plant facilities thereto, and(e) permitted an election ofrepresentatives of said Committee to be held on the Respondent's time and property;and (3) that by the foregoing acts, the Respondent, in violation of Section 8 (a) (1)of the Act, has interfered with, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act.On December 14, the Respondent filed its answer which denied that the Committeeisa labor organization within the meaning of the Act, and that the Respondenthas engaged in or is engaging in any unfair labor practices.As to Martins, theansweradmitted only that he had been discharged on October 2 and thereafterrefused reinstatement,no explanation of said dismissal being given.As to theCommittee, the answer admitted only that the Respondent had permitted the holdingof an election of representatives thereof on company time and property, and there-after had permitted said Committee to meet with its personnel director on its property.Pursuant to a duly issued notice of postponement of hearing, and an order of theChief Trial Examiner duly designating me as the Trial Examiner herein, a hearingwas held at Taunton, Massachusetts, on January 26 and 27, 1954.The GeneralCounsel was represented by counsel who will hereinafter be called the GeneralCounsel.The Respondent was represented by counsel, one of whom, ArthurRichenthal,is its general counsel and its secretary?The IBEW was representedby an International organizer.All parties participated throughout the hearing.Full opportunity to be heard,to examine and cross-examine witnesses,and to intro-duce evidence bearing on the issues was afforded all parties.At the close of theGeneral Counsel's case-in-chief, the Respondent moved to dismiss the 8 (a) (3)allegations of the complaint,initially on the ground that the evidence failed toestablish any knowledge on the part of the Respondent which would link Martinswith the IBEW. In the course of oral argument on the record participated in byall parties, the Respondent enlargeditsmotion,particularly in view of the GeneralCounsel's contention that regardless of the issue as to whether the Respondenthad knowledge connecting Martins with the IBEW, his discharge independentlyinvolved Martins' right to engage in "concerted activity."After all parties had beenaccorded full opportunity to argue the Respondent's motion, said motion to dismissthe 8 (a) (3) allegations was denied. In addition, I thereafter overruled an objec-tion by the Respondent to "participation in the trial" by the representative of theIBEW who was "not a member of the bar." At the close of the hearing, opportunitywas afforded all parties to argue orally upon the record and to file briefs andproposed findings and conclusions.The General Counsel and the IBEW waived oralargument; the Respondent argued orally, particularly with respect to Martins'discharge.Pursuant to an extension by the Chief Trial Examiner of time for filingtoMarch 1, 1954, briefs have been filed by the General Counsel, the Respondent,and the IBEW.Upon the basis of the entire record in this case, and from my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTStandard Coil Products, Inc., the Respondent herein, isan Illinoiscorporationwhich has its principal office and place of business in Chicago, Illinois.The Re-spondent is engaged in the manufacture of coils and electronic products. It has,exclusive of its subsidiary holdings, seven plants located in different parts of thecountry.The only plant involved in the instant matter is located in North Dighton,Massachusetts, and is engaged primarily in the manufacture of tuners for televisionsets.The complaint alleges and the answer, by its silence, admits that in the conductof its business the Respondent has caused large quantities of raw materials usedby it in manufacturing electronic products to be purchased and transported ininterstate commerce from and through various States of the United States, otherthan the Commonwealth of Massachusetts, and that the Respondent has also causeditsproducts to be sold and transported from its North Dighton plant in interstatecommerce to States of the United States, other than the Commonwealth of Massa-chusetts.Itwas stipulated at the hearing that the Respondent's "sales and pur-2It appears from the Respondent's answer and its brief that its full name may beStandard Coil Products Co , Inc.However, no question as to the accuracy of the Respond-ent's name as alleged in the complaint was raised at the hearing, and there was obviouslyno confusion as to the Respondent's actual identity. 416DECISIONSOF NATIONAL LABOR RELATIONS BOARDchases during the last calendar year were in excess of $1,000,000."The Respond-ent concedes and I find that it is engaged in commerce within the meaning of theAct and is subject to the jurisdiction of the Board.H. THE ORGANIZATIONS INVOLVEDInternational Brotherhood of ElectricalWorkers, herein called the IBEW, isconcededly a labor organization within the meaning of the Act.The IBEW isaffiliatedwith the American Federation of Labor and admits to membership em-ployees of the Respondent's North Dighton plant, at which it undertook organiza-tional activities during the latter part of August 1953.The Employee-Management Committee, herein called the Committee, was in-stalled at the North Dighton plant in the early part of September 1953, undercircumstances hereinafter discussed, about 21/2 months after that plant had startedoperations.One of theissues inthis case is whether or not the Committee is alabor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Introductory backgroundThe Respondent's North Dighton plant started operations on June 23, 1953. Itis the newest of the Respondent's 9 plants, 2 of which are operated through sub-sidiaries.The employees at eight of the Respondent's plants, all except the plantinvolved herein, have been organized by variousunions.Inestablishing its NorthDighton plant, which had approximately 800 employees at the time of the hearing,the Respondent brought in only 7 of its personnel from other operations, having,according to Vice President Stanley Andrews, the manager in charge of said plant,"been intormed by variousagencieswhich included the United States EmploymentService that the territory had a lot of personnel covering certain things that we coulduse." 3On June 18, at a meeting held at the North Dighton plant several days beforethe plant started operations, the Respondent decided to form the Employee-Manage-ment Committee, to which a subsequent section of this report is devoted, as soon as thenumber of the employees at the North Dighton plant reached 600.The meeting, atwhich the decision to form the Committee was reached, was attended by Andrewsand Richenthal, officers of the Respondent already identified, Personnel DirectorRobert Matthies, and John Taska, the personnel manager of the North Dightonplant.About September 1, the number of employees at the plant reached 600Thereafter, pursuant to a notice posted on September 3 on the plant's bulletinboards by the Respondent and an announcement made on September 9 over theplant public-address system by Personnel Manager Taska, employee representativeswere elected by secret ballot on September 9.The Committee met for the first timeon September 11. Subsequently, meetings of the Committee took place on October2,November 3 and 10, and December 9, 1953 4In the meantime, the IBEW had started organizational activities among the Re-spondent's employees by distributing leaflets atthe main gateof the North Dightonplant on August 21.The day prior to this distribution, International Represent-ativeRichard N. Rogers, who was in charge of the campaign, told Andrews, inTaska's presence, that the IBEW was "about to begin organizational activities."In all, the IBEW distributedleaflets atthe main gate during "the change of shifts"on approximately 7 or 8 occasions, the second distribution being about August 26or 27, and the third about September 8.During said distributions, "roughly fiveor six hundred" employees were entering or leaving the plant.Itwas the signed card of John C. Martins, the employee whose discharge onOctober 2 is discussed in a subsequent section of this report, which was the first cardreceived from an employee of the Respondentindicatinga desire to be representedby the IBEW. Rogers evidently had several talks with Martins abouthelping inthe organizationaldrive; duringnone of saidtalkswas any representative of theRespondent present.The first such conversation apparently was about August 26,at the time of the second distribution of leaflets at the plant's main entrance, andlasted some 10 minutes.As to Martins' activities,Rogers, uponwhose credited3While the evidence does not round out the employment picture in the area involved,the Respondent's brief mentionsthat "textilemills had closed down."4Thefindings in the above paragraph are based upon a written stipulation entered intoby the parties STANDARD COIL PRODUCTS CO., INC.417testimony the findings in this and the preceding paragraph are based,testifiedconvincingly:I gave cards to John Martins for further distribution in the plant.Iaskedhim to get these cards signed,which he subsequently did. I asked Martinsalso if he could assist us in arranging a meeting with some of his fellow work-ers together with himself.We also asked Mr. Martins if he would cooperatein speaking for and in behalf of the Union in the plant.I am satisfied from Martins' testimony that Martins tried to get the employeestogether for a meeting, apparently without success;that he gave IBEW cards tofellow employees,and that Martins tried to get employees"to sign cards and sendthem in."While the question of whether or not the Respondent had knowledge linkingMartins to the IBEW will be reserved for subsequent analysis, two things shouldbe noted now.There is no direct evidence that officials or supervisors of the Re-spondent did have such knowledge.On the other hand, Mary Cabral, the employeerepresentative on the Committee from Martins'department who participated inthe discussion which led to the decision to discharge Martins, testified that nobodysaid anything in the October 2 conference about Martins being a union member,"but the whole shop was talking about it."5In any event,before proceedingfurther with the questions involved in Martins' discharge,we will consider the issueswith respect to the Committee,for, as the Respondent states in its brief,it is "im-portant to note that all of the facts"with respect to the Committee"also bear uponthe case of Martins' discharge."B. The Committee1.Further facts with respect to the CommitteeThe Respondent'sdecision to form the Committee,and its major actions withrespect thereto,have been chronicled in the second paragraph of the precedingsection of this report.At this point, certain additional facts, particularly withrespect to the institution of the Committee and the nature of its functions,will bedeveloped.The notice concerning"Employee-Management Committee,"which the Respond-ent posted on its plant bulletin board on September 3, was addressed to "All Em-ployees of Standard Coil Products Co., InC.atNorth Dighton." Said notice,issuedover the Respondent'sname followed by that of Arthur Richenthal,"Secretary-InCharge of Company Labor Relations,"was a full-page,typewritten document, thebody of which contained 7 paragraphs,followed by a listing of the 6 sections of theplant which were each to elect an employee representative.Save for the concludinglist of election districts specified by the Respondent, the details of which are not ma-terial,the body of this notice,dated September 3, 1953, read as follows:Some time ago your Company decided, when the number of employeesreached its present level,an Employee-Management Committee would beestablished.The basic objective of this Committee to be the creation of a teamthat, in its joint efforts,will be of benefit to all concerned,and give you a voicein your job security.The above is to be accomplished through such Committee by permitting bothemployee and management problems to be faced and answered from the stand-point of facts instead of rumor and hearsay.It is anticipated that such Committee will probably discuss suggestions forbetterment of working conditions,safety, quality,propriety of dismissals, andother topics of mutual interest.On September 9, 1953, at 4.00 PM,each Section will be given closed bal-lots to elect its representatives to this Committee which will be comprised ofyour elected representatives and the Personnel Manager of this plant and oneof his employees.There will be no other representatives of Management or ofthe supervisory staff on this Committee.The Personnel Manager will reportthese discussions to top management of the Company after obtaining the posi-tion of any plant supervisors whose facts are necessary before making a decision.Within a reasonable time thereafter,the Committee will be informed of Man-agement's final decisions.5Cabral was called as witness by the General Counsel, but said testimony was givenduring the Respondent's cross-examination338207-55-vol. 110-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDEach one of you will be free on Companytime to discussany employee-management problems with your elected representativesso long as such use ofthe timeisnotabused.Your representatives will, in turn, take up the matterwith other representatives of the Committee at meetings scheduled as regularlyas they are needed.It should be definitely understood that the door to the PersonnelManager'soffice has been and will continue to be open to everyone.You will be informedof your Employee-Management Committee activity reports from the Committeeitself.Any time any member of the Committeespends in carrying on the au-thorized functions of the Committee will be paid for by the Company.ThisCommittee will continue to operateso long as it serves a useful purpose.The followingsectionshave been established and one representative fromeach sectionshould be elected, and until decided otherwise the employee rep-resentatives will not exceed six (6).On September 9, prior to the holding of the election scheduled for that day bythe above notice of September 3, Personnel Manager Taskamade an announcementto the employees over the plant's public-address system.After calling forattentionand identifying himself, Taska explained that if the election of "your representatives"to the Committee were to be held at 4 p. in. as originallyplanned,"the ballottellerswould have to stay after 4:15 in order to count the ballots." Taska'sannouncementthen continued as follows:Therefore, the plans have been slightly changed.Shortly before 3:00 PMballotswill be distributed.At 3:00 PM write down the name of the personyou desire to act as your representatives on the ballot.The ballot box willthen be passed down the line at which time you can deposit your ballot.The tellers will then count the votes cast and we will be able to let you knowwho your representative is before you go home today.Of the six employees, shown by the evidence to have been elected as employeerepresentatives by secret ballot on September 9 for their respective "sections," onlythe representative from "Maintenance, Stores and Machine Shop," Mary Cabral,who has already been mentioned, need be identified by name.The first meeting of the Committee took place on September 11, when thesix elected employee representatives met from 2:30 to 4:30 p. in. with PersonnelManager Taska, apparently in Taska's office.6The minutes of this meeting, whichwere prepared by Taska, are in evidence and cover almost four typewritten pages ofsingle-spacedmaterial.The parties stipulated that the "topics of discussion" at thefour subsequent meetings of the Committee on October 2, November 3 and 10, andDecember 9 "were of the samegeneralnature as at the first meeting."Hence thesummary of the minutes of the September 11 meeting which follows will mentionall topics of discussion and will quote several portions of those minutes in full.After listing those in attendance and noting "necessary introductions," the min-utes indicate that the meeting "then proceeded to discuss the functions of the Com-mittee," reference being made to the notice of September 3, which stated "the basicobjective" thereof in terms of "the creation of a team." 7The three paragraphs inthe minutes which summarize this intial phase of themeeting areherewith set outin full:With such an objective in mind it would probably be best if this Committee,in its initial efforts, would concentrate on the establishment of a free flow ofinformation; from the employees to management and also in the oppositedirection.This being especially true in our case due to the newness of theoperation and the fact that our oldest production employees had at most 21/2months seniority.Thru the free flow of factual information the trouble makers,ignorance, rumor and hearsay, would not have any opportunity to spread theirdeadly venom.These meetings would be held at least once per month, more frequentlywhenever necessary. In the periods between such meetings any Representativewho encountered an employee problem, question or gripe, should feel free tovisit the PersonnelManager.Immediate attention would be given to suchsituations.The situation would be factually investigated and answers obtainedas promptly as possible.6While the place of said meeting is not specified in the minutes thereof, I believe thatthe record as a whole warrants the inference that meetings of the Committee were heldinTaska's officeIn any event, the Respondent's answer admits that the Committee'smeetings were held on its property.7 See the first paragraph of the notice set out above. STANDARD COIL PRODUCTS CO., INC.419Itwas also mentioned that the Employee Representatives would have to givesome thought to the perpetuation of the Committee and providing for periodicelections to this Committee.Itwas suggested that one method could bestaggered elections for the various Sections so that the Committee at all timeswould have a nucleus of members with committee experience.The EmployeeRepresentatives were receptive to this thought.Except for the final two paragraphs of said minutes, which summarize remarksmade by two management representatives who were called in before the closethereof, the rest of the minutes of the September 11 meeting are devoted to thediscussion of subjects which were "then introduced by various members of theCommittee."These subjects are listed and discussed in some 3 pages of the minutesunder 10 headings:Smoking While in Line to Punch Out;Waiting Time Involvedin Punching Out; Cafeteria;Conduct-One Employee to Another;Union; LeadGirl on Line#1;Promotions and Bulletins;Relief Operator on Line #1;Identifica-tion for Employee Representatives;and Curtain on Line #3.For the most part,the matters discussed were essentially in the nature of employeegrievances,complaints,or problems,albeit in some cases of relatively minor signifi-cance.The first three subjects listed will serve to illustrate the type of problemsraised and the variety of methods of handling them.As to smoking while in theline to punch out, the complaint was essentially that employees carrying lightedcigarettes in line caused burns to persons and to clothing.As a result of the discus-sion of this complaint,itwas "decided that for the benefit of all concerned smokingwould be prohibited while waiting in line to punch out," and that bulletins wouldbe prepared and supervisors informed that"such practice was tabu."As to the criticism of some employees of the amount of waiting time involvedin punching out, it was suggested that another time clock might be installed. Someproblems connected with doing that were discussed along with various other aspectsof the general problem.The minutes on this topic conclude with the notation thatthematter"might benefit by a careful analysis which would be done as soon aspossible and the results presented to the full Committee."As to the anticipated"opening of the cafeteria," a problem about which someemployees were wondering and "felt that perhaps management was slighting," theminutes set forth three paragraphs explaining various factors which had been com-plicating and delaying said opening,and also discussing the Respondent'spolicywith respect to providing"good food as cheaply as possible."With respect to the minutes under the caption,"Union," which are quoted here-with in full, it should be noted that the "Mt Hope Finishing Co." (referred totherein)had operated at the North Dighton plant before the Respondent took oversaid premises.The minutes concerning the discussion of "the Union"on September11 read as follows: 8One Representative asked the question if Management was in favor of oragainst the Union.Management replied that they were attempting to runa plant where people would like to work.Wage rates, benefits and workingconditions had been established not from the stand point of how cheaply thiscould be done but rather from the consideration of how much could we do.This we believe has resulted in a set up which in many ways is considerablybetter than others in the vicinity.This would still be the policy followedirrespective of the presence of a Union.What in addition could be done inthe future depended in large part on how well our employees co-operated.Wewere in a competitive market and the final boss was still our customer. If wecould produce a quality tuner at prices which permitted us to meet competition,pay out bills and still have something left over for the owners of the Company,the future held a lot of promise not only for our employees but for the sur-rounding communities.One Representative then mentioned that all a unionwas interested in would be the dues which in our case would be a nice take.Another mentioned most employees were not interested in a union.Anotherpointed to Mt. Hope Finishing Co. as an illustration of what a union coulddo for you.Another didn't see how a union could improve the working condi-tions at the plant.After all of the topics listed above had been discussed,a number of the representa-tives expressed a desire to meet Manager Andrews and Production Manager Olszowka,who is accountable directly to Andrews.Both "came into the meeting."Andrewswas asked"a number of questions concerning his thoughts on some of the questions8There is no evidence that any union other than the IBEW was then attempting toorganize the plant. 420DECISIONSOF NATIONALLABOR RELATIONS BOARDpreviously discussed"; in answering, Andrews "brought out the basic beliefs andintentions" of the Respondent.Olszowka "also addressed the Committee for afew moments and stressed his belief thatno matter how trivial or simple or forthatmatter how sillya question any employee might bring up it was important inhis opinion thatthis question be treatedwithrespectand be answered as quicklyas possible." [Emphasis supplied.]2.Conclusions as to the CommitteeA careful analysis of the facts above found concerning the Committee leaves nodoubt that the Committee is the creature of theRespondent.The decisionto estab-lish the Committee was made by officials and management personnel of the Respond-ent before the North Dighton plant started operations.The nature, structure, andfunctions of the Committee were determined by management and the employeeswere informed thereof by the bulletin posted on September 3 by the official incharge of labor relations.The election districts and procedures were defined bymanagement and the election was conducted under management direction on com-pany time and property.Thereisnothingin the record to indicate that the Com-mittee receives any financial support from any source other than the Respondent,which patently makes the Committee's functions possible byarrangingthat theytake place on its time and property through the use of such of its facilities as areneeded.In addition, the evidence does not show that the Respondent's employees wereafforded aninitial choice between participatingin the Committee orrefraining fromparticipation therein.It appears rather that participation in the election of "rep-resentatives" to perfect the "creation of a team" was expected of all employees intheir respective "sections."The Committee exhibits no characteristics of an exist-ence independent of the Respondent. It has no constitution or bylaws and there areno membership requirements or dues. In short, there appears to be nothing whichdifferentiates between status as an employee in the Respondent's North Dightonplant and participation in the Committee which the Respondent has establishedtherein.The core of the Respondent's position with respect to the Committee is that it isnot a labor organization proscribed by the Act, but rather "a legitimate mediumof communication with its employees "The following paragraph appears at thebeginning of an ably written section of the Respondent's brief devoted to the defenseof saidposition:At the outset of the argument in support of the Committee, we wish to pointout to the Trial Examiner that we are not unaware of the Board and Courtdecisions on employee representation committees which have, in thepast, con-strued provisions of the sections 8 (a) (2) and 2 (5) of the Act in the veryextreme manner exemplified by the leading case ofNLRB v. General Shoe Cor-poration,90 NLRB 1330, 192 F. 2d 504 (6th Cir., 1951), cert. den. 343 U. S.904, 962 L. Ed. 1323, 72 S. Ct. 635.We say, however, that to the extent thatthe rule laid down in those cases has any application to the facts of this pro-ceeding, that rule must be reexamined in the light of the times and the truemeaning of the sections of the Act which the rule is supposed to construe.The Respondent's brief then sets out two paragraphs from a "recently made" state-ment of the Chairman of the Board, in which the Chairman, among otherthings, isquoted as recognizing that the Board is "constantly exposed to the real danger oflosing touch with the realities of industrial life and with the every day problems ofthe working men and women whom our cases involve," and also pointing out that,in the administration of so far reaching a Federal statute, there is "a tendency towithdraw into a bureaucratic ivory tower and to become dogmatic or at least toodoctrinaire."As I am in accord with the above-quoted views of the Chairman, I haveno desire"to squeeze a case into a convenient mold."Hence I have carefully evaluated all`of the facets of the arguments advanced by the Respondent to supportits contentionthat "the time has come to recognize the change in the factualsituationin the fieldof labor relations, as reflected in the amendments to the Act, and at least to modifythe rule of theGeneral Shoecase so that it does not strike down necessary and'proper media of communication between employers and employees."Having doneso, itismy considered judgment that the Respondent's position can not prevail, andthat the Committee is well across thetenuousline which separates "legitimate meansof communication" from-labor organizations.Most significantly, there can be no doubt that the Committee, whichwas insti--tutedto consider such mattersas "betterment of workingconditions"and "pro-- STANDARD COIL PRODUCTS CO.,INC.421priety of dismissals," and which clearly has taken up employee problems and hashandled grievances, is a labor organization within the meaning of the Act, as in-terpreted in a long line of Board and court decisions, including the very recent andunanimous decision of the Board in theTaussigcase 0A comparision of the factsin the case at bar with those surrounding the establishment and functioning of thelabor organization in theTaussigcase,which organization also incorporated in itstitle the phrase "Employee-Management Committee," leaves no doubt as to the es-sential similarity of the "mold." It would only belabor that fundamental similarityto point out superficial differences between the two committees, both of which wereinstituted bymanagement under circumstances devoid of any other unfair laborpractices.1°Inaddition, there can be no doubt that the Committee in the instantmatter is so completely the creature of the Respondent that, like the labor organiza-tion in theTaussigcase, it must be completely disestablishedIn accordance with the foregoing findings and upon the record as a whole, I con-clude and find that, by initiating, forming, sponsoring, and promoting the Committeeand by thereafter assisting, dominating, and contributing support to it, the Respond-ent has, in violation of Section 8 (a) (2) of the Act, interfered with the formationand administration of the Committee, contributed financial and other support thereto,and dominated said Committee.The Respondent has by the foregoing also, in vio-lation of Section 8 (a) (1) of the Act, interfered with the right of its employees toengage in and to refrain from engaging in activities protected by Section 7 of theActC. The discharge of John C. Martins1Contentions and surrounding circumstancesThe role which Martins played in the IBEW's organizational activities, which wereinitiated on August 21, 1953, is described above in section III, A.The substanceof the position taken in the brief filed by the IBEW, which is devoted entirely toMartins' discharge, is that through Taska, whose responsibility for the decision ofOctober 2 to discharge Martins is undisputed, the Respondent, seizing upon "theflimsiest of excuses to summarily dismiss an avowed supporter" of the IBEW, tookpremeditated action which was "calculated to serve as warning to other employeesof similar sympathies," and that when all factors in the case are considered, theonly possible "rationale" which remains is Martins' "participation in union organ-izational activity."With respect to Martins' discharge, the General Counsel, in his brief, as he didat the hearing in oral argument on the Respondent's above discussed motion to dis-miss, bottoms his contentions on the alternative allegation of "concerted activity,"without stating that he is abandoning the allegation of the complaint as to Martins'having joined and assisted the IBEW.liMore specifically, the General Counsel, afterciting numerous cases to establish that "as a matter of law," Martins and FrankMachado, two employees who were taking up a grievance on October 2 through theCommittee, had "the right to present a grievance to the Management without fearof punishment," contends that by discharging the employee who was acting as "thespokesman," the Respondent illegally dischargedMartins "for engaging in con-certed activity" of a type over which "Section 7 of the Act throws a mantle ofprotection."-EdTaussig,Itac.,108 NLRB 470, in which all five Members of the Board participated.10 In my opinion, the chief difference in the two cases lies in the fact that, in theTaussigcase, suggestions and comments by employees weie solicited in formulating the representa-tion plan, and the employees therein were given an opportunity to express any objectionsto the plan11The Respondent's brief takes the position that the General Counsel "all but conceded"at the hearing that his case with respect to Martins was not based on Martins' IBEWmembership or activitiesIn this respect, it should be noted that the transcript showsthat the General Counsel denied making such a concession but indicated lather that hisargument on the motion to dismiss had been "assuming they had no particular knowledgeof this man's particular activities " In addition, it is evident from a study of the positiontaken in said oral aigument by the IBEW, that it believed that the circumstances indicatedthat the Respondent had somehow learned of Martins' union activities. In any event.since both of the alternative theories were fully litigated at the hearing, and the GeneralCounsel has not specifically abandoned the theory now urged by the IBEW, that positionclearly is not precluded from full consideration merely by the fact that the GeneralCounsel's brief now appears to rest entirely on the other alternativeHence both of thealternative theoi ies of the complaint are fully considered herein 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn sharp contrast to the two foregoing positions, the position which the Respond-ent details in its brief appears, in essence, to be that the Respondent, which was ac-tively encouraging the presentation of grievances through the Committee and hadno knowledge connecting Martins with the IBEW, discharged Martins solely asthe result of the manner in which Personnel Manager Taska was antagonized byan "uncooperative attitude" displayed by Martins in a "rather inflammable atmos-phere" which had been precipitated by a critical situation, referred to as the DuMontcrisis,which imperiled the plant's continued full operation. In short, as I under-stand the Respondent's position, Martins' uncooperative attitude, which had beenpreviously evidenced in several ways, exhibited itself so vividly at the grievancemeeting on October 2 that it served as "the spark which set off the explosion" whichresulted in Martins' discharge.According to the Respondent's brief, Taska, allegedly for reasons which will beexplored more fully later, "could no longer control his temper" and hence "blewhis top," thereafter discharging Martins because Taska "did not wish to have anemployee in the North Dighton plant who could be so stubborn, so selfish and soblind to the welfare of his fellow employees at the plant and his fellow citizens intheNorth Dighton area." It should further be noted that in its summation, theRespondent acknowledges that Taska, who on all versions of the October 2 griev-ance meeting became highly incensed at Martins, "certainly was wrong in losing hishead" and also that Taska "was possibly even hasty in discharging Martins."How-ever, the Respondent insists that Taska was "certainly correct in his reason for doingboth" because the plant would "never have survived" the DuMont crisis, if all ofthe employees had displayed "the same stubborn, selfish and blind attitude asMartins."The significance of the aboveoutlined fundamental differences in the positions ofthe parties will become clearer when the facts surrounding Martins' discharge havebeen further developed and the respective positions themselves more fully consid-ered.However, this preliminary reconnaissance of the fundamental contentions hasbeen deemed advisable as orientation for the problems posed by the evidence, espe-cially that concerning just what actually happened during the grievancemeeting onOctober 2, as to which there is considerable confusion and conflict and some flatcontradiction in the testimony of the 6 witnesses, 3 of whom were called by theGeneral Counsel and 3 by the Respondent. But before coming to grips with themore subtle ramifications of the events immediately surrounding Martins' discharge,there are several other preliminary aspects of the case about which the factsare lessin dispute than their meaning.We now turn to some additional background factsand certain subsidiary conclusions concerning them.Martins went to work for the Respondent on June 29, 1953, shortly after the firstemployees had been hired at the North Dighton plant on June 23.He was hired asa tester at $1.05 per hour.Martins, who started working at a time when therewere "probably 20 or 25" employees on the benches, at first assisted in getting theassemblylinesin operation.However, within 2 weeks, Martins, who had had pre-vious experience and whose "special talents" Olszowka had seen fit to recognize uponemploying Martins by noting on his application that if Martins proved within 2weeks that he could "do the full testing job he would immediately go up to the top ofthe rate," 12 was advanced to $1.25 per hour, the top rate for testers at that time.About a month later, Martins was promoted to an analyzer at $1.30 an hour andthereafter, about a week before his discharge, he was given an automatic increase to$1.35 per hour.It is thus obvious that within approximately 3 months, Martins, whose "specialtalents" were recognized at the outset by Olszowka, advanced from $1.05 an hour asa tester to $1.35 an hour as an analyzer. Taska, who had not personally supervisedMartins, testified that "everyone said he could do his work very well."Martinshimself testified credibly and without contradiction that he had never been "criticizedor reprimanded by anyone" for the way he had done his work. On all of the evi-dence, I am satisfied and find that, as the IBEW's brief phrases it, "no complaint, dis-ciplinary action, reprimand, warning, or even any authoritative expression ofemployer dissatisfaction was ever directed to" Martins, either in connection with hiswork or regarding his attitude.To understand the factors involved in the grievance meeting held on Friday, Oc-tober 2, it is necessary to understand the nature of the DuMont crisis with which1 The quotations in the above finding as to Olszowka's actions are from Taska's testi-mony.Martins testified credibly that before entering the Respondent's employ he had"worked at the Eastern Radio Institute in Boston and the East Deforrest Company"and that while at the latter he had had "a servicing business" of his own "on the side." STANDARD COIL PRODUCTS CO., INC.423the relatively new plant was confronted at the beginning of that week.Itwas onMonday, September 28, that DuMont, the Respondent's first large eastern customer,to which the North Dighton plant had been shipping tuners since early in Septem-ber, returned over 3,200 tuners and gave notice that it was rejecting all of the tunerswhich it had so far received from the North Dighton plant.The rejection of saidtuners(small but rather complicated electronic devices by means of which pictureand sound signals are tuned in on television sets)came about because of certaindefects, the details of which need not concern us. In any event,the situation appar-ently stemmed from the fact that the Respondent was attempting to meet "a ratherheavy program"with relatively inexperienced plant personnel,and it was necessary totake prompt action to avoid losing the entire DuMont order for 40,000 tuners, anorder amounting to "in excess of$600,000."In fact,when this crisis arose, General Manager Andrews was called to theDuMont plant and told that DuMont was "seriously considering dropping" theRespondent,an action which Andrews testified would have made it necessary forhim "to lay-off approximately half of the people" employed at that time.Andrewsassured DuMont that"they would be given a certain quantity of tuners to sustaintheir production."He thereupon telephoned the plant and advised his supervisoryforce "of the seriousness of the condition that existed."Andrews directed his su-pervision that"every effort should be made to get corrected tuners back to DuMontas rapidly as possible."Andrews, who felt that the Respondent,having been given"another shot"atDuMont'sbusiness simply "had to be accurate"thereafter, alsodirected his supervision"to take anybody who had any technical knowledge thatcould be spared"and assign him to testing the reworked DuMont tuners so that whenDuMont"received their tuners they would be right."Itwas pursuant to the foregoing orders which Andrews issued to meet the DuMontcrisis that,beginning on September 28, quite substantial shifts in operations andpersonnel were made in the plant.Thereafter,and until some time after Martin'sdischarge on October 2, the plant devoted its major energies to meeting and sur-mounting this crisis.13No purpose would be served in trying to spell out thosechanges, which are in some respects none too clear in the record,and which in-volved rearrangements calculated to enable the Respondent to continue the pro-duction of some tuners for its other customers while it devoted its major energies tocorrecting,testing, and reshipping the rejected DuMont tuners.It is clear,however,that among the employees who were shifted on September 28 from their regularwork to testing DuMont rejects were the two analyzers,Martins and Machado.There is no contention that Martins and Machado were shifted from their workas analyzers for any discriminatory reason.They were not singled out, since otheremployees,including even some of the Respondent's technical staff,were also shiftedto this emergency testing work on what was generally understood to be a temporarybasis to meet the DuMont crisis.Both Martins and Machado were certainly wellqualified by training and experience to do the testing work to which they weretemporarily assigned.Their place of work and their rate of pay remained thesame.However, from my study of the technical evidence,which need not bedetailed as to the nature of the work involved, I think that it is fair to conclude thattesting tuners is a relatively unskilled, uninteresting,and routine operation in com-parison with the relatively skilled approach required to meet the varied situationswhich confront an anaylzer,who serves as a "trouble shooter"in discovering whatiswrong with defective tuners.But while testing is less interesting than analyzingand requires less experience and ingenuity,there is nothing in the evidence to warrantinferring that testing is physically"more tiresome"or was conducted by Machadoand Martins under less pleasant general circumstances.So far as the record shows, Martins and Machado tested DuMont rejects for thefirst 3 days of the week ending October 2 without evincing any dissatisfaction orraising any objections.Itwas apparently not until their fourth day on testing,Thursday,October 1,thatMartins and Machado, for reasons and under circum-stances to which we next turn,felt that they had a grievance.As will presently ap-pear, their grievance was first stated directly to supervision on October 1. It wasthereafter presented through the medium of the Committee on October 2 whenMartins was discharged.14It is clear that on both occasions Martins took the vocalisDuMont has been retained by Respondent as it customer."Despite the fact that Martins "just thought it was September 25th" when he wasdischarged and believed that he had been testing for almost 2 weeks prior to his dis-missal,I am satisfied from the overwhelming weight of the evidence, including documentaryevidence later mentioned,that Martins was discharged on October 2 I am also satisfied,from the weight of the evidence,including credited testimony of witnesses for the Respond- 424DECISIONS OF NATIONALLABOR RELATIONS BOARDrole in presenting their grievance.We turn now to the circumstances surroundingthe grievance and its presentation.-2.The grievance,its presentation,and the dischargeDuring the DuMont crisis,Assistant Foreman Cote was put in charge of the"DebitMemorandum Department"15and at first"all the sub line, all the repairgirls and testers and analyzers were turned over to" Cote to work on DuMontrejects.Thus on October 1, when their grievance arose, Martins and Machado,who as analy'lers"normally would fall under George Hackett," were temporarilyassigned to Cote, who,like Foreman Hackett, appears to have been responsible toForeman David Orcutt, 1 of 7 key employees whom the Respondent,in setting upits new plant, had transferred from its other plants.Itwas on the afternoon of October 1 that Foreman Orcutt learned from HackettthatMartins and Machado were dissatisfied.rsHackett told Orcutt that "the twoanalyzers,John Martins and Frank Machado, were complaining of the fact thatthey were testing rather than analyzing."Orcutt thereupon"went up to both thetwo fellows involved attempting to find out their complaint."Martins and Machadowere working"side by side"when Orcutt asked them "what the trouble was."Mar-tins "turned around and stated that he could not understand why he was testingwhen he was getting analyzers'pay."Orcutt explained that in order to expeditethe handling of the DuMont problem"as quickly as possible,"ithad been necessaryto put Martins and Machado "and other individuals on testing and it was not pos-sible to test those same tuners with those on the production line, the two had tobe kept separate and were of different tests and the reports and records had to bekept separate."After Orcutt made his explanation, he "saw no indication of satis-faction or dissatisfaction"on Martins' part as the discussion,during which Machadoapparently had said nothing,ended.While there is nothing in the testimony of Orcutt to show that during the abovediscussion any question was raised as to whether other employees,qualified to dothe testing which Martins and Machado were doing, were in fact idle,a questionof that type which was clearly a part of their grievance by the following morning,was apparently in the back of their minds on Thursday afternoon.In any event,certain testimony of Machado,who testified under subpena by the General Counsel,should be noted at this point.Machado impressed me by his demeanor as themost forthright,and the least biased and interested,of the six witnesses who testi-fied concerning Martins' discharge.17When asked "what the regular testers weredoing" when he and Martins were testing DuMont rejects,Machado answeredconvincingly:At the latter part of the week they were out of work; they weren'tdoing any-thing.Some of them were put on the assembly line.It should also be noted that Cote testified that Thursday afternoon, at the timethat some "girls were taken off of the testing positions and put on production,"Martins came to him and "wanted to know why the girls were put on the productionent, particularly that of Andrews upon whose convincing testimony the above findings asto the DuMont crisis are largely based,that the first DuMont rejects weie returned to theplant on September 28 and that Martins had been testing for only about half as long ashe testified that lie had beenOn the other hand, I do not believe that Martins wasdeliberately untiuthful in his testimony,but that his memory was poor as to dates andtimes, and that it was also colored,as was that of some other witnesses,particularlyTaska, by a firm belief in the entire rightness of his causeThe normal function of this department is to receive any defective tuner retuined bya customer on a "debit memorandum" ,check, i epair,and test it;and ieturn it with "anew warranty date "16Hackett was not called as a witness, nor was he 1 of the 6 present at the grievancemeeting on October 2itartinswho (lid not iemember iaisng the question with Hackett,testified that he did ask Oicutt about going back to their"regular jobs" ;that Orcutt saidthey were"needed on testing" , and that he could not"place any time"for the discussion.The findings which follow as to the grievance discussion on October 1 are made uponciedited and uncontiadicted testimony of Oicutt,the most convincing and poised of thethreewitnesses called by the Respondent with respect to Martins'discharge,whichtestimony was fuller than and not in conflict with Martins' testimony.17There is no evidence that Machado was nteiested in the IBEW, and at the time ofthe hearing he was still employed by the Respondent, having advanced from $135 anhour to $1 50 an hour as a technician in the laboratory STANDARD COIL PRODUCTS CO., INC.425line."Cote referred Martins to Hackett. It thus seems obvious that when Martinshad gone to Hackett on that Thursday afternoon,as I am satisfied that he did,Martins had already begun to wonder whether he and Machado were really neededany longer on testing work.Fridaymorning Martins and Machado, who were evidently not satisfied withOrcutt's explanation of the preceding afternoon,agreed that they "should make aformal complaint."Accordingly they went to the representative on the Committeefor their department,Mary Cabral.Iam convinced,from my analysis of thetestimony of the three as to their conversation,thatMartins and Machado registeredwith Cabral what,within the intent of the procedure of the Committee,constituteda formal grievance.In substance,Martins and Machado told Cabral that they"would like to be put back on Ltheir]own jobs"; that"the girls on the regular testlines had been loafing";and that since they were doing "the testing that [thosegirls] should have been doing,"they would like to get back to their"regular analyz-ing." 18It is clear from Cabral's testimony that, upon receiving the foregoingcomplaint,she "went to the personnel department and put in[her] complaint" toTaska and that Personnel Manager Taska told her that he "would see the two ofthem "Shortly after Martins and Machado had filed their grievance,and shortly beforethey were called to Taska's office, Orcutt transferred Martins to work which Orcuttdescribed as a temporary"analytical job" and Martins described as "sort of a re-search job." In transferring Martins, Orcutt did not say whether Martins'transferfrom testing was a temporary or a permanent one.Martins testified that he"thought it was permanent."According to Orcutt,he made no reference to Mar-tins' grievance when giving him the new assignment on the morning of October 2;there was no intention in so assigning him of recognizing Martin's complaint; andOrcutt took it "for granted" that Martins would go back to testing upon the com-pletion of the temporary assignment.Without going into the precise nature of Martins'new assignment,I am con-vinced, after considerable reflection on the evidence as a whole, that said assignment,of which Taska was unaware when the group assembled shortly thereafter in hisoffice, was at least as interesting,skilled, and challenging as analyzing;thatMartinswas satisfied with his new work, and that Martins, who was still on that assignmentand had been on it for only a brief period before being called to Taska's office, didnot understand that no consideration of his grievance had been involved in makingthe transfer or that his transfer from testing was only temporary.In any event, wecome now to the meeting concerning the grievance which Martins and Machado hadfiled with the Committee through Cabral,their representative,and which was heldin Taska's office sometime before lunch on October 2.19The 6 who participated in the grievance meeting were Taska, Orcutt, Cote,Cabral,Martins, and Machado,all of whom testified, the first 3 as witnesses for the Respond-ent and the last 3 as witnesses for the General Counsel.There are wide variationsin their testimony,particularly in the emphasis placed on certain phases of the meet-ing.There were also marked differences in the demeanor of the witnesses duringtheir testimony;some references have already been made as to the credibility ofwitnesses.To explore fully the divergencies in the testimony and the variousfactors bearing on credibility would prolong our discussion of the October 2 meeting.All such factors have, of course,been carefully studied and analyzed. It is my con-sidered judgment that the truth,in all of its detailed ramifications,assuming that itcould be distilled from the evidence despite the high degree of emotional tensionwhich admittedly attended the October 2 discussion,would not sufficiently contributeto the ultimate resolution of the issues to justify protracting this report.Itwill besufficient,inmy opinion,to state the gist of what my analysis convinces me didhappen, with only partial reference to the evidence.2i18 The above quotations are from Martins'fuller version of the grievanceMachadophrased their statement to Cabral as followsWe wanted to know why we could not be put back on analyzing since the regularwomen testers weien't doing the testing19While the meeting evidently ran over into the lunch period,I believe that Martinswas in error in placing the opening thereof as after lunchOn the other hand,I doubtif the meeting assembled as long before lunch as the testimony of some of the Respondent'switnesses indicates,or that as much time was given during the meeting to detailedexplanations of the DuMont crisis,a situation with which everyone present was, in myopinion,already fairly familiar.x It should be noted that in addition to the testimony of the six witnesses, the dulyconsidered evidence as to the October2meeting includes a one-page memoiandum, dated 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the outset,itwill be helpful to note that the meeting had 4 phases of varyinglength,with the number of participants ranging from 4 to 6.During the first andlongest phase, all six of the above-named participants were present.The discussionwas principally between Taska, on the one hand,who was occasionally supplementedby Orcutt,andMartins,on the other hand,who acted as the spokesman withMachado saying nothing.When Taska opened the meeting by asking what theirgrievance was, Martins,who had been working on his new assignment when Cotehad come to take him to the meeting,replied that he "had none at the time" and thathe was "perfectly happy." 21Taska, who in my opinion did not know what had prompted Martins to answeras he did,asked Martins to state the grievance which they had had that morning.In essence,Martins said that they preferred analyzing to testing,and wanted to knowwhy they could not go back to their regular work as analyzers since some of theregular testers seemed to be idle.Taska asked if they understood why the DuMontrejectswere being given special consideration 22Martins replied that they did,but that they could not understand why they had been kept on testing when, asMartins phrased it in his testimony,"some of the girls on the regular testing hadbeen loafing for about two days." Taska,who by that time evidently was "gettingangrier and angrier," told them, according to Machado's credited testimony, whichwas very similar to Martins'on this point,that it "was none of [their] businesswhat they did with the testers." It must have been at about this point that Martins,perhaps by the way he "just sort of shrugged his shoulders"in resentful acquiescence,began to evidence the attitude of which Taska complained during his testimony,in substance that Taska was in the seat of authority and that if that was Taska'sposition,there was not much that Martins could do about it.During the discussion which followed,23Taska, in an agitated and angry manner,tried to convince Martins that the Respondent's position was a sound one.He wassupplemented from time to time by technical explanations from Orcutt who was,I am convinced from their contrasting demeanor as witnesses,much more composedthan Taska.Among the subjects thus covered were the crucial nature of the DuMontcrisis; the necessity for keeping the DuMont rejects separate from regular production;the fact that many others, including Plant Manager Andrews,who had helped packsome of the DuMont tuners for reshipment,had been doing work not regularlytheir own to help to meet the emergency;and that the Respondent had the rightto expect the cooperation of employees in such a situation.While I doubt that any amount of study, and I have given a great deal to thisOctober 2 meeting, would make a step-by-step presentation of it possible, I amsatisfied in my own mind as to the essential nature of what was going on in thelatter part of this discussion.Taska, as the convincing testimony of Machado shows,was doing his best to get Martins to understand,if not actually to admit, that therewas really no foundation for their grievance.Martins' response to Taska's effortsOctober 6,1953,and entitled"Discharge-Attitude,"which Taska prepared in theordinary course of business for the Respondent's files,and which was admitted in evidenceat the hearing without objection from any of the parties.21I credit Martins' testimony that be first stated that he had no grievance despiteambiguous testimony of other witnesses indicating that Martins did not make such astatement,or testimony that they did not remember him making such a statement.DespiteMartins'poor memory as to dates and times,his testimony on this point wasconvincingIn addition,Martins' above-found response was logical,in view of hissatisfaction with,and his failure to understand the temporary nature of,the assignmentwhich he had received shortly before coming to the meetingIn any event,Martins'momentary disclaimer of any grievance at the opening of the meeting patently arosebecause Orcutt had failed to make it clear to Martins that his new assignment was onlya temporary oneThus,the Respondent'sposition,essentially thatMartins' testimonythat he had no grievance dissipates the basis of the General Counsel's contention as tohis discharge,is not diapositive of that issueThis is true because,as appeais presently,the discussion at the Octoher 2 meeting immediately turned to the grievance which Martinsand Machado had filed that morning with Cabial,and it was what thereafter developedin connection with that grievance which led to Martins'discharge22 In my opinion,itwas not necessary for Taska to be briefed on the situation by Orcuttat the opening of the meeting,and it should be noted that Taska's memorandum indicatesthat Orcutt had "passed on" information before the meeting as to why Martins andMachado were "being used to test tuners instead of analyzing "23The testimony of the witnesses other than Martins convinces me that there wasfurther discussion of essentially the nature now to be indicated,despiteMartins'abbreviated version. STANDARD COIL PRODUCTS CO.,INC.427apparently amounted to a statement of willingness to "let it go at that," as Machadoexpressed it, accompanied by a resentful attitude, but without loss of self-controlcomparable to that displayed by Taska, who by this time was infuriated.24 Further,I do not doubt that Martins' sullen attitude gave Taska the feeling, as he testified,thatMartins probably did not believe him and thought that he was "giving him abunch of stuff or nonsense." In any event, when Taska became convinced thatMartins, despite his expressed willingness to drop the matter. remained actually ofthe same opinion still as to the validity of their grievance,25 he sent Martins andMachado out of his office and told them "to wait in the outer office." 26While Martins and Machado waited for some 5 or 10 minutes, as estimated byMachado, in the outer office, the second phase of the meeting proceeded in Taska'soffice with Taska, Orcutt, Cote, and Cabral present.Taska, as he testified, startedoff by remarking that Martins was "a stubborn cuss"; that Martins did not seem"to have the right attitude" about helping out on testing for a few days when hewas "getting his same rate of pay"; and that perhaps Martins was not the typeof employee they "should have around the plant." 27Taska's opening remarksled to a brief discussion with Foreman Orcutt and Assistant Foreman Cote aboutmatters which were brought up, and which Cabral characterized as "some trouble"they had had with Martins before her "time" which indicated that Martins "alwaysfound something to crab about."It appears to me, after carefully studying all of the evidence pertaining thereto,that the matters then discussed were, for the most part, rather trivial, or possiblyeven tended to indicate, as the IBEW's brief points out with respect to three of them,thatMartins had "superior knowledge and capability" and actually had been seekingto give "constructive criticism."28Inaddition, the matters discussed had never, asappears earlier herein, been the basis of any expression to Martins of any employerdissatisfaction.However, from the testimony of the 4 present, and despitesome in-consistencies therein, it does not appear that several matters were mentioned, andthat these so-called "faults" included, in addition to complaining about the 3 mat-ters already enumerated in the foregoing footnote, that Martins had asked about pro-motion procedures and had indicated dissatisfaction when certain fellow employeeshad been promoted to supervisory positions; 29 that Martins had failed to show up2}Machado, contrary to some of the other witnesses, testified that Martins was "politeand civil in his remarks"My belief that by the end of the conference Martins wasexercising the self-control which sometimes accompanies sullen resentment, and thatTaska was demonstrating the infuriation which sometimes accompanies righteous indig-nation, accords not only with the weight of the testimony, but also with my observation ofthe demeanor of the respective witnesses during certain parts of their cross-examinationAccording to Taska, Martins' final response was, "If you say so, it's got to be."2The quotation is from Machado's testimony.The record does not warrant a findingthat they "then went back to their work "27 In his memorandum, mentioned above, Taska stated that Martins "was just being-difficult "He also stated therein that after the two men had left the roomThose of us who remained decided John's attitude was all wrong and had been sosince being hiredNumerous incidents were mentioned illustrating his attitude. Itwas decided to let him go.It should be noted that there is nothing in Taska's memorandum, in the Respondent's,contentions, or in the testimony of any of the witnesses other than Cabral, to indicatethat Martins at any point refused to continue to do testing, and I am convinced that tothe extent that Cabral's testimony leaves the impression that Martins "refused to do therepairs," said testimony is confused or in error.28 The three such "complaints" listed in the IBEW's brief are : (1) Improper shadingof the oscilloscope ; (2) insufficient tolerance in testing, and (3) variances in the workingarea floor2eDuring the first part of August, about the time Martins had become an analyzer,several other employees had been made assistant foremen. Incidentally, it was Cote,whom Martins had broke in on the job and who had worked with Martins when theywere both analyzers, who testified that on October 2 he had told Taska that Martins "justcomplained about the lights and about the chair being uneven on the floor " Said mattersobviously had arisen when Cote and Martins were both analyzersAs to the lights, Cotealso testified "we remedied that " I think it quite likely, from all of the evidence, thatMartins had not been happy about being passed over when others had been promoted tosupervisory positionsAlthough there is no contention that Martins was belligerent aboutthe matter, I do not doubt that his displeasure was discernible 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor overtime work after he had said that he would do so; 30 and that on his first dayat the plant, Martins had remarked that there was not "a job worthwhile havingaround this place."In myopinion,no purpose would be served bypresenting a complete discussion ofthe evidence concerning the six matters brought up on October 2 as evidence of anuncooperative attitude on Martins' part. In the first place, samples already foot-noted above are sufficient to illustrate this testimony which was, on the whole, notvery convincing when given, and which also had about it the ring of afterthought.In addition and more importantly, I think that there can be no doubt from the testi-mony as a whole that it was what had happened just previously in the discussion ofthe grievance during the first stage of the meeting that was both the activating andthe deciding factor.Thus absent the scene which had just transpired,Martins' "un-cooperative attitude," the reason for termination thereafter inserted on Martins'official payroll notice, would not have become "the spark which set off theexplosion."The above matters having been broughtup as indicatingMartins' attitude, Taskaasked each of the other three what he felt should be done. Each repliedin effectthat he felt that Martins should be let go.Taska thereupon decided to dischargeMartins.However, since Machado had not said anything before he and Martinshad been sent out, it was decided that before taking action with respect to Martins,they should call Machado back to ascertain his attitude.This third phase of the meeting, when Machado joined the other four in Taska'soffice,with Martins remaining outside, was relatively brief.According to Machado,when he returned to the office, Taska said that he "realized he shouldn't have blownup"; that "Martins had the wrong attitude"; that they wanted to find out whetherhis "attitude was the same as Martins"'; and that if it was, they "would take thesame action" with respect to him.31Machado testified that he replied that he didnot think "there was anything wrong with" his attitude, and that he had thought whenthey had brought it up that they had "had a good grievance."Machado furthertestified that "there was some other conversation"; that he could not "remember ex-actly what it was"; that he did not think that he told Taska that he "had been wrongin bringingup the grievance"; and that he did agree, however, that "the Companyhad good reason to transfer" him from analyzing to testing during the emergency.As to what transpired when Machado returned to the office, Taska testified asfollows:I asked Frank that after having listened to all that had been said did he feel thatitwas necessary or could he understand why it was necessary to have him per-form this testing instead of analyzing and he indicated, yes, he did. I felt thenhis attitude was entirely different from John Martins'and onthat basisI decidedto send him back to work.Taska's memorandumcontainsthis explanation of why Machado was "sent back towork" after the above third phase of the October 2 meeting:I do not know if he profited by what had so far taken place and pulled hishorns back in but he did indicatea morecooperative attitude.From the foregoing evidence, I am convinced that, whatever the phraseology ac-tually used,Machado, who undoubtedly realized that he also might be discharged,convinced Taska by his total conduct after he returned to the office that he fullyacquiesced in Taska's position that their grievance was not a valid or well-foundedone.In short, unlike Martins, who was only willing to drop the matter, Machado"pulled his horns back in" and accepted the Respondent's version of thesituation.Machado thereupon was sent back to work.3210 Itwas Orcutt who brought up this matter on October 2He testified that on oneoccasionMartins had said that "he would be in that evening," but that Martins had"never returned and with no word " Orcutt was unable to give any idea as to when theincident had occurred.Admittedly employees were not required to work overtime, andMartins testified that he had called up to let Orcutt know that he could not be in oneevening when he had said that he would work overtimeAs to this incident, the evidenceconcerning what had actually taken place is inconclusive311 think the possibility that Martins might ldisch.n ged had been evident when thetwo employees had been sent from Taska's officeMartins testified that just before leavingthe office, Taska had said that "they could end it even further than that," and that he hadthought that he "might get fired."39Machado evidently remained on testing for only a day or two, and was then transferredback to analyzing. STANDARD COIL PRODUCTS CO., INC.429The final phase of the October 2 meeting, when Martins returned to the office afterMachado had been sent back to work, was a very brief one. The four who had par-ticipated in reaching the decision to discharge Martins were all present.Accordingto Taska, he told Martins that they:had discussed the situation among the group present and because of thebasic reason of his attitude in his lack of understanding of the seriousness of theproblem involved, his uncooperative attitude, it would be necessary for all con-cerned that we let him go and he was discharged.According to Martins, when he returned to the office after having been outside some10 or 15 minutes, Taska told Martins that "he was going to have to discharge" him.As to what then happened, Martins testified: "I asked him what the reason was andhe told me I just couldn't get along with people."Despite dissimilarity in details,both of the above versions of Taska's explanation to Martins for discharging himare essentially consistent with the reason for termination inserted thereafter onMartins' payroll notice,namely, "uncooperative attitude."Before turning to the ultimate conclusions as to Martins' discharge,two matterswhich closely followed the October 2 meeting, and as to which there are certaincontentions in the briefs, should be noted.The meeting closed with Taska tellingMartins to wait outside and asking Orcutt to get his"clothes and belongings."Asto this first matter, the General Counsel's brief points out that Martins "was noteven allowed to return to his department."I find no significance in this fact,in viewof Taska's credited testimony that it was "normal procedure" not to allow a dis-charged employee to return but to "get his equipment for him."As to the secondmatter, referred to in the IBEW's brief as Martins' request "for reconsideration andanother chance," the only evidence in the record with respect thereto, Taska's cred-ibly given testimony concerning his final discussion with Martins, which occurred inTaska's office between just the two of them when Taska returned from takingMartins' card to the payroll department, is set out herewith in full:When I came back to the office he asked to see me again. He came in. His at-titude was somewhat modified at that time and he asked me for another chanceto go back and in the process of doing so, the way he spoke and the words heused, I tried to illustrate to him right then and there how he had a way of an-tagonizing people and not being able to get along and I think I went into a dis-cussion if he acted that way in his own business that he certainly wouldn't besuccessful.Iwas sorry,the decision had been made.I thought it was theright one; that we didn't hire people to fire them. I think that ended it at thattime because the check came.I don't remember this exactly.I think it camewhen he had his hat on leaving.3.Conclusions as to Martins'dischargeHaving presented the facts and the subsidiary conclusions in sufficient detail toindicate the total setting,such of the remaining contentions as need to be discussedcome more readily into focus.33There can be little doubt, asI seeit, thatMartinsand Machado brought up through the Committee, which the Respondent had estab-lished for such purposes,what they reasonably considered to be a genuine grievance,since they believed that girls qualified to do testing were either idle or doing workother than testing, and since Martins and Machado also understandably preferredtheir own regular work as analyzers to the less interesting and more routine work oftesting.And even if the exigencies of the DuMont crisis made it difficult for Taskato appreciate the elements which Martins and Machado felt lent validity to theirgrievance,34 it should be remembered that in talking to the Committee some 3 weeksearlier,Production Manager Olszowka had explained that "no matter how trivial orsimple orfor that matter how silly" the question brought before the Committee mightbe, it was important that the question"be treated with respect."Whatever elements other than the DuMont crisis may have been underlying com-ponents of Taska's anxieties when he entered the grievance meeting of October 2,35iiAlthough a number of the contentions raised in the oral argument and the briefs arenot specifically discussed herein, all have been duly weighed in reaching these conclusions.a*Taska had had a decade of experience in personnel work, a good portion of which hadinvolved handling grievances in organized plants, where he had worked before enteringthe Respondent's employ in May 1953:u In presenting its explanation of what happened at the October 2 meeting, theRespondent's brief contains the following paragraph .At this point, it should be noted that Taska was a native of the North Dightonarea, and had been employed as a Personnel Manager for five years at one of the 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDI do not believe that the facts justify any conclusion that Taska lost his temperthat day merely because a grievance was filed and processed,or that he dischargedMartins because of his role as spokesman in presenting said grievance.Certainlythe right to present a grievance without being punished for doing so is clearlyestablished by Board decisions,36and I do not understand that the Respondentcontends otherwise.In fact,the concerted activity,in the context of which Martins-was discharged,was not, in my opinion,his impromptu spokesmanship of a groupof two employees,but rather his use, along with Machado, of the facilities of theCommittee,duly initiated through the elected representative of their department.That said Committee is a labor organization within the meaning of the Act has-already been determined,and the fact that the Committee is the illegally establishedcreature of the Respondent does not make the use of its grievance machinery anyless a form of concerted activity.Everything considered,particularly the fact that the Respondent established theCommittee to encourage the presentation of grievances,we must look further thanleadership in such activity to find an explanation for Taska's anger and Martins'discharge.After painstakingly reflecting upon all of the facts of this unusual case,there appear to be only two reasonably plausible explanations of what transpiredon October 2, Martins' adherence to the IBEW or Martins' failure to accept as,right the Respondent's position on the grievance.We will now consider the firstof the two possibilities, essentially the above summarized position taken by theIBEW in its brief.It is obvious from facts already found that when he entered Taska's office onOctober 2, Martins,the first employee to join the IBEW,knew that his efforts onbehalf of that organization had made little headway and that the Respondent hadestablished its Committee shortly after the IBEW had publicly launched its organiza-tional campaign,an activity of which Rogers had notified Andrews and Taska onAugust 21, the day before it opened.That knowledge as to Martins' adherenceto the IBEW was not highly restricted seems evident from the spontaneous testimonyof Cabral that the "whole shop was talking about it."However, Cabral and Taskaboth testified that this subject was not brought up at the meeting on October 2.In addition, Taska, the individual responsible forMartins' discharge, and also,Andrews, eachtestified essentially that neither he, nor anyone in management asfar as he knew, was aware that Martins was connected with the IBEW.Thus despite lack of direct proof of knowledge,there are certain elements inthis case which make the IBEW's conviction,that the Respondent somehow hadlearned of Martins'adherence to the IBEW,an understandable one, especially since-the illustrations brought up about Martins' past behavior were far from convincing.But the circumstances of this case fall short of being such that no plausible orreasonable explanation of the established facts is available without drawing aninference of knowledge of Martins' 1BEW membership or activities.37Moreover,it seems unlikely that a man of Taska's experience would have lost his temper andbehaved as he did if he had been engaging in a premeditated and calculated planlarge textile mills that had once been located in that area.It should also be notedthat it is a matter of common knowledge that the entire New England area is adepressed industrial region where business is slack and unemployment is highWhile the record falls short of clearly establishing the factual basis for all that is impliedin the first sentence of the above paragraph,I have no doubt that Taska, who had workedfor 5 years for American Thread Company in Fall River,was aware of the economic-problems facing the New England area It will be recalled that the above-quoted minutesof the September 11 meeting of the Committee, which Taska himself had only recentlyprepared,summarized a point made by one of the representatives on the Committee with,respect to the company which had previously occupied the plant in which the Respondenthad only recently begun its North Dighton operations as "an illustration of what a union,could do for you." It had only been about 6 weeks before said Committee meeting thatthe Board had issued its decision in a case involving the company which had closed theplant now occupied by the Respondent.An understanding of the various types of fearswith respect to said closing which must have been current in the community can beascertained by studying the Board's decision inMownt Hope Finishing Company,106.NLRB 480, and the decision in 211 F. 2d365 (C. A. 4),reversing the Board because ofthe court's view "that the change from Massachusetts to North Carolina was made foreconomic reasons and not to avoid bargaining with the Union."w It should be noted that the General Counsel's brief cites several cases on this point.in addition to and other thanJoanna Cotton Mills Company,81 NLRB 1398,which theRespondent'sbrief points out has been reversed by the Fourth Circuit.37By contrast,consultN. L.R. B. vAbbottWorsted Mills,127 F. 2d 438(C. A. 1). STANDARD COIL PRODUCTS CO., INC.431to rid himself of a known union leader. In addition, Taska's denial that he hadany knowledge of Martins' connection with the IBEW did not impress me as evasiveor untruthful, and it is the knowledge of Taska, the individual responsible for thedecision to discharge Martins, which is crucial.38Under all of the circumstances,I find that the evidence does not support the allegation of the complaint that Martinswas discharged because he joined or assisted the IBEW. This leaves for considerationthe second of the above-stated explanations.In my opinion, the only plausible explanation of Taska's anger and Martins' dis-charge, which squares reasonably well with all of the established facts in this case,is that Taska, operating under strong emotional pressures, which included his eager-ness to see the North Dighton plant weather the DuMont crisis, became so incensedatMartins' failure to accept what seemed to him to be the obvious rightness of theRespondent's position that Taska decided that he simply did not want to retainMartins as an employee.While a careful appraisal of what has already been saidaboutMartins' discharge would, in my opinion, make further explanation largelyunnecessary, it may be well to discuss a few points before we reach the ultimatequestion, whether Taska's action, taken for the above reason, was repugnant to theAct.We must bear in mind that Martins did not refuse to do the assigned testing; thatthere is no contention that he did it improperly or inefficiently, that Martins raised noquestion until others whom he felt could be used on testing were put on nontestingwork; and that his grievance was not that he had been taken off of his more interest-ing work to help meet the DuMont crisis, but rather that he was being retainedon testing when others capable of testing were available, if not actually idleItcan scarcely be contended that Martins and Machado did not present a plausiblegrievance in good faith.Further, I am convinced that, especially in view of Taska'sbehavior,Martins' conduct was not only reasonably temperate, but understandable,since he must have soon begun to feel that his only way out, short of completeacquiescence, was to get the matter dropped.Although the facts in this case present such a novel situation that, in my opinion,none of the cases cited by the parties can be said to be controlling, I am convincedthat Taska's action on October 2 in discharging Martins was tantamount to dis-charging him for engaging in protected concerted activities.This is so because the"uncooperative attitude" displayed by Martins in failing to accept as right the Re-spondent's position on the grievance constituted so integral a part of the grievanceprocess that to strip Martins of protection in his right to retain his own opinion,especially after he had behaved in a reasonably temperate manner and had indicatedhis readiness to drop the grievance, would be to strip the Act of any semblance ofvitality in its protection of the grievance process, a process in labor relations which,like collective bargaining itself, is fundamental.39In the light of all of the foregoing, I conclude and find that, by discharging Mar-tins on October 2, 1953, and thereafter failing to reinstate him, the Respondent has38 SeePrice Electrio Corporation,107 NLRB 1474Under the novel circumstances ofthis case, it seems to me that the uncommunicated knowledge of Cabral is not controlling,even though she was one of the representatives on the Committee which was the dominatedcreature of the Respondent, and even though she had a minor role in Taska's reaching thedecision to make the dischargeApparently Cabral's participation consisted of indicatingthat Martins was "always griping" and that "if he wasn't happy he should be let go."3e SeeThe Bettcher Manufacturing Corporation, 76NLRB 526, 527, and the Board'srecent decision inWest Texas Utilities Company,108 NLRB 407, in which theBettcherdecision is cited with approval. In my opinion, what the Board said in the foregoingtwo cases, under circumstances less favorable to the employees involved, applies withequal force here, although collective bargaining, rather than grievance procedures, weretherein involvedThe following language from theBettcherdecision is particularlyapplicable to the circumstances of this case, since Martins' behavior certainly fell shortof transgressing the line "beyond which an employee may not with impunity go":A frank, and not always complimentary, exchange of views must be expected andpermitted the negotiators if collective bargaining is to be natural rather than stilted.The negotiators must be free not only to put forth demands and counterdemands,but also to debate and challenge the statements of one another without censorship,even if, in the course of debate, the veracity of one of the participants occasionallyisbrought into question.If an employer were free to discharge an individualemployee because lie resented a statement made by that employee during a bargainingwould cease to be between equals (an employee having no parallel method of retalia-tion),or employees would hesitate ever to participate personally in bargainingnegotiations, leaving such matters entirely to their representatives. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminated against Martins in regard to his hire and tenure of employment,therebydiscouraging employees from engaging in concerted activities and from membershipin labor organizations in general,in violation of Section 8 (a) (3) and(1) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in and is engaging in certain un-fair labor practices, I shall recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent discharged John C. Martins because of hisattitude while engaging in concerted activity. It will be recommended that the Re-spondent offer Martins immediate and full reinstatement to his former or substan-tially equivalent position,40 without prejudice to his seniority or other rights andprivileges previously enjoyed, and make him whole for any loss of pay which he mayhave suffered by reason of the Respondent's discrimination against him, by paymenttoMartins of a sum of money equal to that which he normally would have earnedas wages from the date of his discharge to the date of Respondent's offer of rein-statement, less his net earnings during said period.41Back pay shall be computed inthemanner established by the Board inF.W. Woolworth Company,90 NLRB289, and the Respondent shall make such reports available to the agents of the Boardas are provided for therein.Ithas been found that the Respondent initiated, formed, sponsored, promoted,assisted, interfered with, dominated, and contributed support to the Employee-Man-agement Committee. It will therefore be recommended that the Respondent ceaseand desist from all interference with and support of said Committee, and furtherthat the Respondent disestablish said Committee as the representative of its em-ployees for the purpose of dealing with it concerning grievances, labor disputes,wages, hours of employment, or other conditions of employment, and that the Re-spondent refrain from recognizing the Committee, or any successor thereto, forany of the foregoing purposes.Not being convinced, after a good deal of reflection thereon, that the circum-stances of this case, considered in their total context, warrant my concluding thatthe Respondent has an intent to interfere generally at its North Dighton plant withthe rights guaranteed its employees by the Act, the recommendations below willencompass only- conduct like or related to that established herein, rather than alltypes of employer conduct repugnant to the Act. I am convinced, however, that theunfair labor practices found herein have occurred in a context so closely related tothe IBEW that, realistically considered, the effects of said unfair labor practicescannot be dissipated, and the remedial purposes of the Act effectuated, without thereference to the IBEW which is incorporated in the notice to be posted.On the basis of the above findings of fact, and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The operations of Standard Coil Products, Inc., North Dighton, Massachusetts,occur in commerce, within the meaning of Section 2 (6) of the Act.2. International Brotherhood of Electrical Workers, affiliated with the AmericanFederation of Labor, and the Employee-Management Committee, are labor organi-zations, within the meaning of Section 2 (5) of the Act.3.By discriminating in regard to the hire and tenure of employment of John C.Martins, and thereby discouraging employees from engaging in concerted activitiesand from membership in labor organizations in general, the Respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section 8 (a) (3)of the Act.40 The Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827.41Concerning "net earnings," see CrossetLumber Company,8 NLRB 440, 497. Theremedy necessary to effectuate the policies of the Act is identical, whether the dischargeofMartins be considered a violation of Section 8 (a) (3), or of Section 8 (a) (1) ofthe Act.SouthernOxygen Company, Inc.,107 NLRB 894. SOUTHLAND COTTON OIL COMPANY4334.By initiating, forming, sponsoring, promoting, assisting, interfering with, domi-nating, and contributing support to the Employee-Management Committee, theRespondent has engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (a) (2) of the Act.5.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengagingin unfair labor practices, within the meaning of Section 8 (a) (1) of theAct.6.The aforesaid unfair labor practices are unfair labor practicesaffecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Re-lations Act, we hereby notify our employees that:WE WILL NOT discourage concerted activities, or membership in any labororganization, by discharging or refusing to reinstate any of our employees, or bydiscriminating in any other manner in regard to their hire or tenure of employ-ment or any term or condition of employment.WE WILL NOT dominate or interfere with the formation or administration ofany labor organization or contribute financial support thereto.WE WILL NOT otherwise interfere with the representation of our employeesthrough a labor organization of their own choosing.WE hereby disestablish the Employee-Management Committee as the repre-sentative of any of our employees for the purpose of dealing with us concern-ing grievances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment, and we will not recognize it or any successorthereto for any of the foregoing purposes.WE WILL offer John C. Martins immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to any seniority orother rights and privileges previously enjoyed, and make him whole for anyloss of pay he may have suffered as a result of the discrimination against him.All our employees are free to become or remain, or to refrain from becoming orremaining, members of any labor organization, including International Brotherhoodof Electrical Workers, AFL, except to the extent that said right may be affected by anagreement in conformity with Section 8 (a) (3) of the Act.We have not discrimi-nated, and we will not discriminate, in regard to the hire or tenure of employment orany term or condition of employment, against any employee because of membershipin or nonmembership in any such labor organization.STANDARD COIL PRODUCTS, INC.,Employer.Dated---------------- By---------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.SOUTHLAND COTTON OIL COMPANYandINTERNATIONAL CHEMICALWORKERS UNION, LOCAL525,AFL.Case No. 15-RC-1110.Oc-tober 20, 1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Fred A. Lewis, hearing11.0 NLRB No. 60.338207-55-vol. 110-29